Name: Commission Regulation (EU) NoÃ 432/2012 of 16Ã May 2012 establishing a list of permitted health claims made on foods, other than those referring to the reduction of disease risk and to childrenÃ¢ s development and health Text with EEA relevance
 Type: Regulation
 Subject Matter: health;  consumption;  marketing;  foodstuff
 Date Published: nan

 25.5.2012 EN Official Journal of the European Union L 136/1 COMMISSION REGULATION (EU) No 432/2012 of 16 May 2012 establishing a list of permitted health claims made on foods, other than those referring to the reduction of disease risk and to childrens development and health (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1924/2006 of the European Parliament and of the Council of 20 December 2006 on nutrition and health claims made on foods (1), and in particular Article 13(3) thereof, Whereas: (1) Pursuant to Article 10(1) of Regulation (EC) No 1924/2006, health claims made on foods are prohibited unless they are authorised by the Commission in accordance with that Regulation and included in a list of permitted claims. (2) Article 13(2) of Regulation (EC) No 1924/2006 provides that Member States shall submit national lists of health claims made on foods, as referred to in Article 13(1) of that Regulation to the Commission, by 31 January 2008 at the latest. The national lists of claims must be accompanied by the conditions applying to them and by references to the relevant scientific justification. (3) Article 13(3) of Regulation (EC) No 1924/2006 provides that, after consulting the European Food Safety Authority (hereinafter referred to as the Authority), the Commission shall adopt a list of permitted health claims made on foods, as referred to in Article 13(1) of that Regulation, and all necessary conditions for the use of those claims by 31 January 2010 at the latest. (4) On 31 January 2008 the Commission received lists with more than 44 000 health claims from the Member States. An examination of the national lists showed that due to many duplications and following discussions with Member States, it was necessary to compile the national lists into a consolidated list of the claims for which the Authority should give scientific advice, hereinafter referred to as the consolidated list (2). (5) On 24 July 2008, the Commission formally transmitted to the Authority the request for a scientific opinion pursuant to Article 13(3) of Regulation (EC) No 1924/2006, together with terms of reference and a first part of the consolidated list. Subsequent parts of the consolidated list were transmitted in November and December 2008. The consolidated list was finalised by the Commission by an addendum, which was forwarded to the Authority on 12 March 2010. Some claims in the consolidated list were subsequently withdrawn by Member States before their evaluation by the Authority. The scientific evaluation by the Authority concluded in the publication of its opinions between October 2009 and July 2011 (3). (6) In its evaluation the Authority found that some submissions covered different claimed effects or brought together the same claimed effect. Therefore, a health claim considered in this Regulation may represent one or more of the entries on the consolidated list. (7) For a number of health claims the Authority concluded that, on the basis of the data submitted, a cause and effect relationship has been established between a food category, a food or one of its constituents and the claimed effect. Health claims corresponding to those conclusions and complying with the requirements of Regulation (EC) No 1924/2006 should be authorised under Article 13(3) of Regulation (EC) No 1924/2006, and included in a list of permitted claims. (8) Article 13(3) of Regulation (EC) No 1924/2006 provides that permitted health claims must be accompanied with all necessary conditions (including restrictions) for their use. Accordingly, the list of permitted claims should include the wording of the claims and specific conditions of use of the claims, and where applicable, conditions or restrictions of use and/or an additional statement or warning, in accordance with the rules laid down in Regulation (EC) No 1924/2006 and in line with the opinions of the Authority. (9) One of the objectives of Regulation (EC) No 1924/2006 is to ensure that health claims are truthful, clear, reliable and useful to the consumer. In that respect, the wording and presentation of such claims have to be taken into account. Where the wording of claims has the same meaning for consumers as that of a permitted health claim, because it demonstrates the same relationship that exists between a food category, a food or one of its constituents and health, the claims should be subject to the same conditions of use indicated for the permitted health claims. (10) The Commission has identified a number of claims submitted for evaluation, referring to effects of plant or herbal substances, commonly known as botanical substances, for which the Authority has yet to complete a scientific evaluation. In addition, there are a number of health claims for which either a further evaluation is required before the Commission is able to consider their inclusion or otherwise in the list of permitted claims, or which have been evaluated, but due to other legitimate factors consideration cannot be completed by the Commission at this time. (11) Claims whose evaluation by the Authority or whose consideration by the Commission has not yet been completed will be published on the website of the Commission (4) and may continue to be used pursuant to Article 28(5) and (6) of Regulation (EC) No 1924/2006. (12) Pursuant to Articles 6(1) and 13(1) of Regulation (EC) No 1924/2006 health claims need to be based on generally accepted scientific evidence. Accordingly, health claims that did not receive a favourable assessment on their scientific substantiation by the Authority, as it was not concluded that a cause and effect relationship had been established between a food category, a food or one of its constituents and the claimed effect, should not be authorised. Authorisation may also legitimately be withheld if health claims do not comply with other general and specific requirements of Regulation (EC) No 1924/2006, even in the case of a favourable scientific assessment by the Authority. Health claims inconsistent with generally accepted nutrition and health principles should not be made. The Authority concluded that for one claim (5) on the effect of fats on the normal absorption of fat soluble vitamins and another claim (6) on the effect of sodium on the maintenance of normal muscle function a cause and effect relationship has been established. However, the use of these health claims would convey a conflicting and confusing message to consumers, because it would encourage consumption of those nutrients for which, on the basis of generally accepted scientific advice, European, national and international authorities inform the consumer that their intake should be reduced. Therefore, these two claims do not comply with point (a) of the second paragraph of Article 3 of Regulation (EC) No 1924/2006 which foresees that the use of claims shall not be ambiguous or misleading. Furthermore, even if the health claims concerned were to be authorised only under specific conditions of use and/or accompanied by additional statements or warnings, it would not be sufficient to alleviate the confusion of the consumer, and consequently the claims should not be authorised. (13) This Regulation should apply six months after the date of its entry into force to enable food business operators to adapt to its requirements, including the prohibition according to Article 10(1) of Regulation (EC) No 1924/2006 of those health claims whose evaluation by the Authority and whose consideration by the Commission has been completed. (14) Article 20(1) of Regulation (EC) No 1924/2006 provides for the Commission to establish and maintain a Union Register of nutrition and health claims made on foods, hereinafter referred to as the Register. The Register will contain all the authorised claims and, inter alia, the conditions of use applying to them. The Register will also contain a list of rejected health claims and the reasons for their rejection. (15) Health claims that have been withdrawn by the Member States will not be included in the list of rejected claims in the Union Register. The Register will be updated periodically and, as the case may be, following progress on health claims for which the evaluation by the Authority and/or consideration by the Commission has not yet been completed. (16) Comments and positions from the members of the public and interested stakeholders, received by the Commission have been adequately considered when setting the measures provided for in this Regulation. (17) The addition of substances to or the use of substances in foodstuffs is governed by specific Union and national legislation, as is the classification of products as foodstuffs or medicinal products. Any decision on a health claim in accordance with Regulation (EC) No 1924/2006 such as inclusion in the list of permitted claims referred to in Article 13(3) thereof does not constitute an authorisation to the marketing of the substance on which the claim is made, a decision on whether the substance can be used in foodstuffs, or a classification of a certain product as a foodstuff. (18) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, and neither the European Parliament nor the Council have opposed them, HAS ADOPTED THIS REGULATION: Article 1 Permitted health claims 1. The list of health claims which may be made on foods, as referred to in Article 13(3) of Regulation (EC) No 1924/2006, is set out in the Annex to this Regulation. 2. Health claims referred to in paragraph 1 may be made on foods in compliance with the conditions set out in the Annex. Article 2 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 14 December 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 404, 30.12.2006, p. 9. (2) http://www.efsa.europa.eu/en/ndaclaims13/docs/ndaclaims13.zip (3) http://www.efsa.europa.eu/en/topics/topic/article13.htm (4) http://ec.europa.eu/food/food/labellingnutrition/claims/index_en.htm (5) Corresponding to entries ID 670 and ID 2902 in the consolidated list. (6) Corresponding to entry ID 359 in the consolidated list. ANNEX LIST OF PERMITTED HEALTH CLAIMS Nutrient, substance, food or food category Claim Conditions of use of the claim Conditions and/or restrictions of use of the food and/or additional statement or warning EFSA Journal number Relevant entry number in the Consolidated List submitted to EFSA for its assessment Activated charcoal Activated charcoal contributes to reducing excessive flatulence after eating The claim may be used only for food which contains 1 g of activated charcoal per quantified portion. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with 1 g which should be taken at least 30 minutes before and 1 g shortly after the meal. 2011;9(4):2049 1938 Alpha-linolenic acid (ALA) ALA contributes to the maintenance of normal blood cholesterol levels The claim may be used only for food which is at least a source of ALA as referred to in the claim SOURCE OF OMEGA-3 FATTY ACIDS as listed in the Annex to Regulation (EC) No 1924/2006. Information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 2 g of ALA. 2009; 7(9):1252 2011;9(6):2203 493, 568 Arabinoxylan produced from wheat endosperm Consumption of arabinoxylan as part of a meal contributes to a reduction of the blood glucose rise after that meal The claim may be used only for food which contains at least 8 g of arabinoxylan (AX)-rich fibre produced from wheat endosperm (at least 60 % AX by weight) per 100 g of available carbohydrates in a quantified portion as part of the meal. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained by consuming the arabinoxylan (AX)-rich fibre produced from wheat endosperm as part of the meal. 2011;9(6):2205 830 Barley grain fibre Barley grain fibre contributes to an increase in faecal bulk The claim may be used only for food which is high in that fibre as referred to in the claim HIGH FIBRE as listed in the Annex to Regulation (EC) No 1924/2006. 2011;9(6):2249 819 Beta-glucans Beta-glucans contribute to the maintenance of normal blood cholesterol levels The claim may be used only for food which contains at least 1 g of beta-glucans from oats, oat bran, barley, barley bran, or from mixtures of these sources per quantified portion. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 3 g of beta-glucans from oats, oat bran, barley, barley bran, or from mixtures of these beta-glucans. 2009; 7(9):1254 2011;9(6):2207 754, 755, 757, 801, 1465, 2934 1236, 1299 Beta-glucans from oats and barley Consumption of beta-glucans from oats or barley as part of a meal contributes to the reduction of the blood glucose rise after that meal The claim may be used only for food which contains at least 4 g of beta-glucans from oats or barley for each 30 g of available carbohydrates in a quantified portion as part of the meal. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained by consuming the beta-glucans from oats or barley as part of the meal. 2011;9(6):2207 821, 824 Betaine Betaine contributes to normal homocysteine metabolism The claim may be used only for food which contains at least 500 mg of betaine per quantified portion. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 1,5 g of betaine. In order to bear the claim information shall be given to the consumer that a daily intake in excess of 4 g may significantly increase blood cholesterol levels. 2011;9(4):2052 4325 Biotin Biotin contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of biotin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1209 114, 117 Biotin Biotin contributes to normal functioning of the nervous system The claim may be used only for food which is at least a source of biotin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1209 116 Biotin Biotin contributes to normal macronutrient metabolism The claim may be used only for food which is at least a source of biotin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1209 2010;8(10):1728 113, 114, 117, 4661 Biotin Biotin contributes to normal psychological function The claim may be used only for food which is at least a source of biotin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1728 120 Biotin Biotin contributes to the maintenance of normal hair The claim may be used only for food which is at least a source of biotin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1209 2010;8(10):1728 118, 121, 2876 Biotin Biotin contributes to the maintenance of normal mucous membranes The claim may be used only for food which is at least a source of biotin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1209 115 Biotin Biotin contributes to the maintenance of normal skin The claim may be used only for food which is at least a source of biotin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1209 2010;8(10):1728 115, 121 Calcium Calcium contributes to normal blood clotting The claim may be used only for food which is at least a source of calcium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1210 230, 236 Calcium Calcium contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of calcium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1210 234 Calcium Calcium contributes to normal muscle function The claim may be used only for food which is at least a source of calcium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1210 226, 230, 235 Calcium Calcium contributes to normal neurotransmission The claim may be used only for food which is at least a source of calcium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1210 227, 230, 235 Calcium Calcium contributes to the normal function of digestive enzymes The claim may be used only for food which is at least a source of calcium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1210 355 Calcium Calcium has a role in the process of cell division and specialisation The claim may be used only for food which is at least a source of calcium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1725 237 Calcium Calcium is needed for the maintenance of normal bones The claim may be used only for food which is at least a source of calcium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1210 2009; 7(9):1272 2010;8(10):1725 2011;9(6):2203 224, 230, 350, 354, 2731, 3155, 4311, 4312, 4703 4704 Calcium Calcium is needed for the maintenance of normal teeth The claim may be used only for food which is at least a source of calcium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1210 2010;8(10):1725 2011;9(6):2203 224, 230, 231, 2731, 3099,3155, 4311, 4312, 4703 4704 Carbohydrate-electrolyte solutions Carbohydrate-electrolyte solutions contribute to the maintenance of endurance performance during prolonged endurance exercise In order to bear the claim carbohydrate-electrolyte solutions should contain 80-350 kcal/L from carbohydrates, and at least 75 % of the energy should be derived from carbohydrates which induce a high glycaemic response, such as glucose, glucose polymers and sucrose. In addition, these beverages should contain between 20 mmol/L (460 mg/L) and 50 mmol/L (1,150 mg/L) of sodium, and have an osmolality between 200-330 mOsm/kg water. 2011;9(6):2211 466, 469 Carbohydrate-electrolyte solutions Carbohydrate-electrolyte solutions enhance the absorption of water during physical exercise In order to bear the claim carbohydrate-electrolyte solutions should contain 80-350 kcal/L from carbohydrates, and at least 75 % of the energy should be derived from carbohydrates which induce a high glycaemic response, such as glucose, glucose polymers and sucrose. In addition, these beverages should contain between 20 mmol/L (460 mg/L) and 50 mmol/L (1,150 mg/L) of sodium, and have an osmolality between 200-330 mOsm/kg water. 2011;9(6):2211 314, 315, 316, 317, 319, 322, 325, 332, 408, 465, 473, 1168, 1574, 1593, 1618, 4302, 4309 Chitosan Chitosan contributes to the maintenance of normal blood cholesterol levels The claim may be used only for food which provides a daily intake of 3 g of chitosan. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 3 g of chitosan. 2011;9(6):2214 4663 Chloride Chloride contributes to normal digestion by production of hydrochloric acid in the stomach The claim may be used only for food which is at least a source of chloride as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. The claim cannot be used on chloride from the source sodium chloride 2010;8(10):1764 326 Choline Choline contributes to normal homocysteine metabolism The claim may be used only for food which contains at least 82,5 mg of choline per 100 g or 100 ml or per single portion of food. 2011;9(4):2056 3090 Choline Choline contributes to normal lipid metabolism The claim may be used only for food which contains at least 82,5 mg of choline per 100 g or 100 ml or per single portion of food. 2011;9(4):2056 3186 Choline Choline contributes to the maintenance of normal liver function The claim may be used only for food which contains at least 82,5 mg of choline per 100 g or 100 ml or per single portion of food. 2011;9(4):2056 2011;9(6):2203 1501 712, 1633 Chromium Chromium contributes to normal macronutrient metabolism The claim may be used only for food which is at least a source of trivalent chromium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1732 260, 401, 4665, 4666, 4667 Chromium Chromium contributes to the maintenance of normal blood glucose levels The claim may be used only for food which is at least a source of trivalent chromium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1732 2011;9(6):2203 262, 4667 4698 Copper Copper contributes to maintenance of normal connective tissues The claim may be used only for food which is at least a source of copper as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1211 265, 271, 1722 Copper Copper contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of copper as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1211 2011;9(4):2079 266, 1729 Copper Copper contributes to normal functioning of the nervous system The claim may be used only for food which is at least a source of copper as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1211 2011;9(4):2079 267, 1723 Copper Copper contributes to normal hair pigmentation The claim may be used only for food which is at least a source of copper as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1211 268, 1724 Copper Copper contributes to normal iron transport in the body The claim may be used only for food which is at least a source of copper as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1211 269, 270, 1727 Copper Copper contributes to normal skin pigmentation The claim may be used only for food which is at least a source of copper as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1211 268, 1724 Copper Copper contributes to the normal function of the immune system The claim may be used only for food which is at least a source of copper as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1211 2011;9(4):2079 264, 1725 Copper Copper contributes to the protection of cells from oxidative stress The claim may be used only for food which is at least a source of copper as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1211 263, 1726 Creatine Creatine increases physical performance in successive bursts of short-term, high intensity exercise The claim may be used only for food which provides a daily intake of 3 g of creatine. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 3 g of creatine. The claim may be used only for foods targeting adults performing high intensity exercise 2011;9(7):2303 739, 1520, 1521, 1522, 1523, 1525, 1526, 1531, 1532, 1533, 1534, 1922, 1923, 1924 Docosahexaenoic acid (DHA) DHA contributes to maintenance of normal brain function The claim may be used only for food which contains at least 40 mg of DHA per 100 g and per 100 kcal. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 250 mg of DHA. 2010;8(10):1734 2011;9(4):2078 565, 626, 631, 689, 704, 742, 3148, 690, 3151, 497, 501, 510, 513, 519, 521, 534, 540, 688, 1323, 1360, 4294 Docosahexaenoic acid (DHA) DHA contributes to the maintenance of normal vision The claim may be used only for food which contains at least 40 mg of DHA per 100 g and per 100 kcal. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 250 mg of DHA. 2010;8(10):1734 2011;9(4):2078 627, 632, 743, 3149, 2905, 508, 510, 513, 519, 529, 540, 688, 4294 Eicosapentaenoic acid and docosahexaenoic acid (EPA/DHA) EPA and DHA contribute to the normal function of the heart The claim may be used only for food which is at least a source of EPA and DHA as referred to in the claim SOURCE OF OMEGA-3 FATTY ACIDS as listed in the Annex to Regulation (EC) No 1924/2006. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 250 mg of EPA and DHA. 2010;8(10):1796 2011;9(4):2078 504, 506, 516, 527, 538, 703, 1128, 1317, 1324, 1325, 510, 688, 1360 Fluoride Fluoride contributes to the maintenance of tooth mineralisation The claim may be used only for food which is at least a source of fluoride as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1212 2010;8(10):1797 275, 276, 338, 4238, Folate Folate contributes to maternal tissue growth during pregnancy The claim may be used only for food which is at least a source of folate as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1213 2882 Folate Folate contributes to normal amino acid synthesis The claim may be used only for food which is at least a source of folate as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1760 195, 2881 Folate Folate contributes to normal blood formation The claim may be used only for food which is at least a source of folate as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1213 79 Folate Folate contributes to normal homocysteine metabolism The claim may be used only for food which is at least a source of folate as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1213 80 Folate Folate contributes to normal psychological function The claim may be used only for food which is at least a source of folate as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1760 81, 85, 86, 88 Folate Folate contributes to the normal function of the immune system The claim may be used only for food which is at least a source of folate as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1213 91 Folate Folate contributes to the reduction of tiredness and fatigue The claim may be used only for food which is at least a source of folate as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1760 84 Folate Folate has a role in the process of cell division The claim may be used only for food which is at least a source of folate as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1213 2010;8(10):1760 193, 195, 2881 Foods with a low or reduced content of saturated fatty acids Reducing consumption of saturated fat contributes to the maintenance of normal blood cholesterol levels The claim may be used only for food which is at least low in saturated fatty acids, as referred to in the claim LOW SATURATED FAT or reduced in saturated fatty acids as referred to in the claim REDUCED [NAME OF NUTRIENT] as listed in the Annex to Regulation (EC) No 1924/2006. 2011;9(4):2062 620, 671, 4332 Foods with a low or reduced content of sodium Reducing consumption of sodium contributes to the maintenance of normal blood pressure The claim may be used only for food which is at least low in sodium/salt as referred to in the claim LOW SODIUM/SALT or reduced in sodium/salt as referred to in the claim REDUCED [NAME OF NUTRIENT] as listed in the Annex to Regulation (EC) No 1924/2006. 2011;9(6):2237 336, 705, 1148, 1178, 1185, 1420 Glucomannan (konjac mannan) Glucomannan contributes to the maintenance of normal blood cholesterol levels The claim may be used only for food which provides a daily intake of 4 g of glucomannan. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 4 g of glucomannan. Warning of choking to be given for people with swallowing difficulties or when ingesting with inadequate fluid intake  advice on taking with plenty of water to ensure substance reaches stomach. 2009; 7(9):1258 2010;8(10):1798 836, 1560, 3100, 3217 Glucomannan (konjac mannan) Glucomannan in the context of an energy restricted diet contributes to weight loss The claim may be used only for food which contains 1 g of glucomannan per quantified portion. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 3 g of glucomannan in three doses of 1 g each, together with 1-2 glasses of water, before meals and in the context of an energy-restricted diet. Warning of choking to be given for people with swallowing difficulties or when ingesting with inadequate fluid intake  advice on taking with plenty of water to ensure substance reaches stomach. 2010;8(10):1798 854, 1556, 3725, Guar Gum Guar gum contributes to the maintenance of normal blood cholesterol levels The claim may be used only for food which provides a daily intake of 10 g of guar gum. In order to bear the claim, information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 10 g of guar gum. Warning of choking to be given for people with swallowing difficulties or when ingesting with inadequate fluid intake  advice on taking with plenty of water to ensure substance reaches stomach. 2010;8(2):1464 808 Hydroxypropyl methylcellulose (HPMC) Consumption of Hydroxypropyl methylcellulose with a meal contributes to a reduction in the blood glucose rise after that meal The claim may be used only for food which contains 4 g of HPMC per quantified portion as part of the meal. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained by consuming 4 g of HPMC as part of the meal. Warning of choking to be given for people with swallowing difficulties or when ingesting with inadequate fluid intake  advice on taking with plenty of water to ensure substance reaches stomach. 2010;8(10):1739 814 Hydroxypropyl methylcellulose (HPMC) Hydroxypropyl methylcellulose contributes to the maintenance of normal blood cholesterol levels The claim may be used only for food which provides a daily intake of 5 g of HPMC. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 5 g of HPMC. Warning of choking to be given for people with swallowing difficulties or when ingesting with inadequate fluid intake  advice on taking with plenty of water to ensure substance reaches stomach. 2010;8(10):1739 815 Iodine Iodine contributes to normal cognitive function The claim may be used only for food which is at least a source of iodine as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1800 273 Iodine Iodine contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of iodine as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1214 2010;8(10):1800 274, 402 Iodine Iodine contributes to normal functioning of the nervous system The claim may be used only for food which is at least a source of iodine as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1800 273 Iodine Iodine contributes to the maintenance of normal skin The claim may be used only for food which is at least a source of iodine as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1214 370 Iodine Iodine contributes to the normal production of thyroid hormones and normal thyroid function The claim may be used only for food which is at least a source of iodine as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1214 2010;8(10):1800 274, 1237 Iron Iron contributes to normal cognitive function The claim may be used only for food which is at least a source of iron as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1215 253 Iron Iron contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of iron as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1215 2010;8(10):1740 251, 1589, 255 Iron Iron contributes to normal formation of red blood cells and haemoglobin The claim may be used only for food which is at least a source of iron as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1215 2010;8(10):1740 249, 1589, 374, 2889 Iron Iron contributes to normal oxygen transport in the body The claim may be used only for food which is at least a source of iron as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1215 2010;8(10):1740 250, 254, 256, 255 Iron Iron contributes to the normal function of the immune system The claim may be used only for food which is at least a source of iron as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1215 252, 259 Iron Iron contributes to the reduction of tiredness and fatigue The claim may be used only for food which is at least a source of iron as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1740 255, 374, 2889 Iron Iron has a role in the process of cell division The claim may be used only for food which is at least a source of iron as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1215 368 Lactase enzyme Lactase enzyme improves lactose digestion in individuals who have difficulty digesting lactose The claim may be used only for food supplements, with a minimum dose of 4 500 FCC (Food Chemicals Codex) units with instructions to the target population to consume with each lactose containing meal. Information shall also be given to the target population that tolerance to lactose is variable and they should seek advice as to the role of this substance in their diet. 2009; 7(9):1236 2011;9(6):2203 1697, 1818 1974 Lactulose Lactulose contributes to an acceleration of intestinal transit The claim may be used only for food which contains 10 g of lactulose in a single quantified portion. In order to bear the claim, information shall be given to the consumer that the beneficial effect is obtained with a single serving of 10 g of lactulose per day. 2010;8(10):1806 807 Linoleic acid Linoleic acid contributes to the maintenance of normal blood cholesterol levels The claim may be used only for a food which provides at least 1,5 g of linoleic acid (LA) per 100 g and per 100 kcal. Information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 10 g of LA. 2009; 7(9):1276 2011;9(6):2235 489, 2899 Live yoghurt cultures Live cultures in yoghurt or fermented milk improve lactose digestion of the product in individuals who have difficulty digesting lactose In order to bear the claim, yoghurt or fermented milk should contain at least 108 Colony Forming Units live starter microorganisms (Lactobacillus delbrueckii subsp. bulgaricus and Streptococcus thermophilus) per gram. 2010;8(10):1763 1143, 2976 Magnesium Magnesium contributes to a reduction of tiredness and fatigue The claim may be used only for food which is at least a source of magnesium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1807 244 Magnesium Magnesium contributes to electrolyte balance The claim may be used only for food which is at least a source of magnesium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1216 238 Magnesium Magnesium contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of magnesium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1216 240, 247, 248 Magnesium Magnesium contributes to normal functioning of the nervous system The claim may be used only for food which is at least a source of magnesium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1216 242 Magnesium Magnesium contributes to normal muscle function The claim may be used only for food which is at least a source of magnesium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1216 2010;8(10):1807 241, 380, 3083 Magnesium Magnesium contributes to normal protein synthesis The claim may be used only for food which is at least a source of magnesium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1216 364 Magnesium Magnesium contributes to normal psychological function The claim may be used only for food which is at least a source of magnesium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1807 245, 246 Magnesium Magnesium contributes to the maintenance of normal bones The claim may be used only for food which is at least a source of magnesium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1216 239 Magnesium Magnesium contributes to the maintenance of normal teeth The claim may be used only for food which is at least a source of magnesium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1216 239 Magnesium Magnesium has a role in the process of cell division The claim may be used only for food which is at least a source of magnesium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1216 365 Manganese Manganese contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of manganese as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1217 2010;8(10):1808 311, 405 Manganese Manganese contributes to the maintenance of normal bones The claim may be used only for food which is at least a source of manganese as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1217 310 Manganese Manganese contributes to the normal formation of connective tissue The claim may be used only for food which is at least a source of manganese as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1808 404 Manganese Manganese contributes to the protection of cells from oxidative stress The claim may be used only for food which is at least a source of manganese as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1217 309 Meal replacement for weight control Substituting one daily meal of an energy restricted diet with a meal replacement contributes to the maintenance of weight after weight loss In order to bear the claim, a food should comply with specifications laid down in Directive 96/8/EC in relation to food products under Article 1(2)(b) of that Directive. In order to achieve the claimed effect, one meal should be substituted with meal replacements daily. 2010; 8(2):1466 1418 Meal replacement for weight control Substituting two daily meals of an energy restricted diet with meal replacements contributes to weight loss In order to bear the claim, a food should comply with specifications laid down in Directive 96/8/EC in relation to food products under Article 1(2)(b) of that Directive. In order to achieve the claimed effect, two meals should be substituted with meal replacements daily. 2010; 8(2):1466 1417 Meat or fish Meat or fish contributes to the improvement of iron absorption when eaten with other foods containing iron The claim may be used only for food which contains at least 50 g of meat or fish in a single quantified portion. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained by consuming 50 g of meat or fish together with food(s) containing non-haem iron. 2011;9(4):2040 1223 Melatonin Melatonin contributes to the alleviation of subjective feelings of jet lag The claim may be used only for food which contains at least 0,5 mg of melatonin per quantified portion. In order to bear the claim, information shall be given to the consumer that the beneficial effect is obtained with a minimum intake of 0,5 mg to be taken close to bedtime on the first day of travel and on the following few days after arrival at the destination. 2010; 8(2):1467 1953 Melatonin Melatonin contributes to the reduction of time taken to fall asleep The claim may be used only for food which contains 1 mg of melatonin per quantified portion. In order to bear the claim, information shall be given to the consumer that the beneficial effect is obtained by consuming 1 mg of melatonin close to bedtime. 2011;9(6):2241 1698, 1780, 4080 Molybdenum Molybdenum contributes to normal sulphur amino acid metabolism The claim may be used only for food which is at least a source of molybdenum as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1745 313 Monascus purpureus (red yeast rice) Monacolin K from red yeast rice contributes to the maintenance of normal blood cholesterol levels The claim may be used only for food which provides a daily intake of 10 mg of monacolin K from red yeast rice. In order to bear the claim, information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 10 mg of monacolin K from fermented red yeast rice preparations. 2011;9(7):2304 1648, 1700 Monounsaturated and/or polyunsaturated fatty acids Replacing saturated fats with unsaturated fats in the diet contributes to the maintenance of normal blood cholesterol levels [MUFA and PUFA are unsaturated fats] The claim may be used only for food which is high in unsaturated fatty acids, as referred to in the claim HIGH UNSATURATED FAT as listed in the Annex to Regulation (EC) No 1924/2006. 2011;9(4):2069 2011;9(6):2203 621, 1190, 1203, 2906, 2910, 3065 674, 4335 Niacin Niacin contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of niacin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1224 2010;8(10):1757 43, 49, 54, 51 Niacin Niacin contributes to normal functioning of the nervous system The claim may be used only for food which is at least a source of niacin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1224 44, 53 Niacin Niacin contributes to normal psychological function The claim may be used only for food which is at least a source of niacin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1757 55 Niacin Niacin contributes to the maintenance of normal mucous membranes The claim may be used only for food which is at least a source of niacin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1224 45, 52, 4700 Niacin Niacin contributes to the maintenance of normal skin The claim may be used only for food which is at least a source of niacin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1224 2010;8(10):1757 45, 48, 50, 52, 4700 Niacin Niacin contributes to the reduction of tiredness and fatigue The claim may be used only for food which is at least a source of niacin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1757 47 Oat grain fibre Oat grain fibre contributes to an increase in faecal bulk The claim may be used only for food which is high in that fibre as referred to in the claim HIGH FIBRE as listed in the Annex to Regulation (EC) No 1924/2006. 2011;9(6):2249 822 Oleic acid Replacing saturated fats in the diet with unsaturated fats contributes to the maintenance of normal blood cholesterol levels. Oleic acid is an unsaturated fat. The claim may be used only for food which is high in unsaturated fatty acids, as referred to in the claim HIGH UNSATURATED FAT as listed in the Annex to Regulation (EC) No 1924/2006. 2011;9(4):2043 673, 728, 729, 1302, 4334 Olive oil polyphenols Olive oil polyphenols contribute to the protection of blood lipids from oxidative stress The claim may be used only for olive oil which contains at least 5 mg of hydroxytyrosol and its derivatives (e.g. oleuropein complex and tyrosol) per 20 g of olive oil. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 20 g of olive oil. 2011;9(4):2033 1333, 1638, 1639, 1696, 2865 Pantothenic Acid Pantothenic acid contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of pantothenic acid as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1218 56, 59, 60, 64, 171, 172, 208 Pantothenic Acid Pantothenic acid contributes to normal synthesis and metabolism of steroid hormones, vitamin D and some neurotransmitters The claim may be used only for food which is at least a source of pantothenic acid as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1218 181 Pantothenic Acid Pantothenic acid contributes to the reduction of tiredness and fatigue The claim may be used only for food which is at least a source of pantothenic acid as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1758 63 Pantothenic Acid Pantothenic acid contributes to normal mental performance The claim may be used only for food which is at least a source of pantothenic acid as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1218 2010;8(10):1758 57, 58 Pectins Pectins contribute to the maintenance of normal blood cholesterol levels The claim may be used only for food which provides a daily intake of 6 g of pectins. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 6 g of pectins. Warning of choking to be given for people with swallowing difficulties or when ingesting with inadequate fluid intake  advice on taking with plenty of water to ensure substance reaches stomach. 2010;8(10):1747 818, 4236 Pectins Consumption of pectins with a meal contributes to the reduction of the blood glucose rise after that meal The claim may be used only for food which contains 10 g of pectins per quantified portion. In order to bear the claim, information shall be given to the consumer that the beneficial effect is obtained by consuming 10 g of pectins as part of the meal. Warning of choking to be given for people with swallowing difficulties or when ingesting with inadequate fluid intake  advice on taking with plenty of water to ensure substance reaches stomach. 2010;8(10):1747 786 Phosphorus Phosphorus contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of phosphorus as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1219 329, 373 Phosphorus Phosphorus contributes to normal function of cell membranes The claim may be used only for food which is at least a source of phosphorus as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1219 328 Phosphorus Phosphorus contributes to the maintenance of normal bones The claim may be used only for food which is at least a source of phosphorus as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1219 324, 327 Phosphorus Phosphorus contributes to the maintenance of normal teeth The claim may be used only for food which is at least a source of phosphorus as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1219 324, 327 Plant sterols and plant stanols Plant sterols/stanols contribute to the maintenance of normal blood cholesterol levels In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with a daily intake of at least 0,8 g of plant sterols/stanols. 2010;8(10):1813 2011;9(6):2203 549, 550, 567, 713, 1234, 1235, 1466, 1634, 1984, 2909, 3140 568 Potassium Potassium contributes to normal functioning of the nervous system The claim may be used only for food which is at least a source of potassium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010; 8(2):1469 386 Potassium Potassium contributes to normal muscle function The claim may be used only for food which is at least a source of potassium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010; 8(2):1469 320 Potassium Potassium contributes to the maintenance of normal blood pressure The claim may be used only for food which is at least a source of potassium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010; 8(2):1469 321 Protein Protein contributes to a growth in muscle mass The claim may be used only for food which is at least a source of protein as referred to in the claim SOURCE OF PROTEIN as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1811 2011;9(6):2203 415, 417, 593, 594, 595, 715 1398 Protein Protein contributes to the maintenance of muscle mass The claim may be used only for food which is at least a source of protein as referred to in the claim SOURCE OF PROTEIN as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1811 2011;9(6):2203 415, 417, 593, 594, 595, 715 1398 Protein Protein contributes to the maintenance of normal bones The claim may be used only for food which is at least a source of protein as referred to in the claim SOURCE OF PROTEIN as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1811 2011;9(6):2203 416 4704 Resistant starch Replacing digestible starches with resistant starch in a meal contributes to a reduction in the blood glucose rise after that meal. The claim may be used only for food in which digestible starch has been replaced by resistant starch so that the final content of resistant starch is at least 14 % of total starch. 2011;9(4):2024 681 Riboflavin (Vitamin B2) Riboflavin contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of riboflavin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1814 29, 35, 36, 42 Riboflavin (Vitamin B2) Riboflavin contributes to normal functioning of the nervous system The claim may be used only for food which is at least a source of riboflavin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1814 213 Riboflavin (Vitamin B2) Riboflavin contributes to the maintenance of normal mucous membranes The claim may be used only for food which is at least a source of riboflavin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1814 31 Riboflavin (Vitamin B2) Riboflavin contributes to the maintenance of normal red blood cells The claim may be used only for food which is at least a source of riboflavin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1814 40 Riboflavin (Vitamin B2) Riboflavin contributes to the maintenance of normal skin The claim may be used only for food which is at least a source of riboflavin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1814 31, 33 Riboflavin (Vitamin B2) Riboflavin contributes to the maintenance of normal vision The claim may be used only for food which is at least a source of riboflavin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1814 39 Riboflavin (Vitamin B2) Riboflavin contributes to the normal metabolism of iron The claim may be used only for food which is at least a source of riboflavin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1814 30, 37 Riboflavin (Vitamin B2) Riboflavin contributes to the protection of cells from oxidative stress The claim may be used only for food which is at least a source of riboflavin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1814 207 Riboflavin (Vitamin B2) Riboflavin contributes to the reduction of tiredness and fatigue The claim may be used only for food which is at least a source of riboflavin as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1814 41 Rye fibre Rye fibre contributes to normal bowel function The claim may be used only for food which is high in that fibre as referred to in the claim HIGH FIBRE as listed in the Annex to Regulation (EC) No 1924/2006. 2011;9(6):2258 825 Selenium Selenium contributes to normal spermatogenesis The claim may be used only for food which is at least a source of selenium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1220 396 Selenium Selenium contributes to the maintenance of normal hair The claim may be used only for food which is at least a source of selenium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1727 281 Selenium Selenium contributes to the maintenance of normal nails The claim may be used only for food which is at least a source of selenium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1727 281 Selenium Selenium contributes to the normal function of the immune system The claim may be used only for food which is at least a source of selenium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1220 2010;8(10):1727 278, 1750 Selenium Selenium contributes to the normal thyroid function The claim may be used only for food which is at least a source of selenium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1727 2009; 7(9):1220 279, 282, 286, 410, 1289, 1290, 1291, 1292, 1293 Selenium Selenium contributes to the protection of cells from oxidative stress The claim may be used only for food which is at least a source of selenium as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1220 2010;8(10):1727 277, 283, 286, 1289, 1290, 1291, 1293, 1751, 410, 1292 Sugar replacers, i.e. intense sweeteners; xylitol, sorbitol, mannitol, maltitol, lactitol, isomalt, erythritol, sucralose and polydextrose; D-tagatose and isomaltulose Consumption of foods/drinks containing <name of sugar replacer> instead of sugar (1) induces a lower blood glucose rise after their consumption compared to sugar-containing foods/drinks In order to bear the claim, sugars should be replaced in foods or drinks by sugar replacers, i.e. intense sweeteners, xylitol, sorbitol, mannitol, maltitol, lactitol, isomalt, erythritol, sucralose or polydextrose, or a combination of them, so that foods or drinks contain reduced amounts of sugars by at least the amount referred to in the claim REDUCED [NAME OF NUTRIENT] as listed in the Annex to Regulation (EC) No 1924/2006. In the case of D-tagatose and isomaltulose, they should replace equivalent amounts of other sugars in the same proportion as that referred to in the claim REDUCED [NAME OF NUTRIENT] as listed in the Annex to Regulation (EC) No 1924/2006. 2011;9(4):2076 2011;9(6):2229 617, 619, 669, 1590, 1762, 2903, 2908, 2920 4298 Sugar replacers, i.e. intense sweeteners; xylitol, sorbitol, mannitol, maltitol, lactitol, isomalt, erythritol, sucralose and polydextrose; D-tagatose and isomaltulose Consumption of foods/drinks containing <name of sugar replacer> instead of sugar (2) contributes to the maintenance of tooth mineralisation In order to bear the claim, sugars should be replaced in foods or drinks (which reduce plaque pH below 5.7) by sugar replacers, i.e. intense sweeteners, xylitol, sorbitol, mannitol, maltitol, lactitol, isomalt, erythritol, D-tagatose, isomaltulose, sucralose or polydextrose, or a combination of them, in amounts such that consumption of such foods or drinks does not lower plaque pH below 5.7 during and up to 30 minutes after consumption 2011;9(4):2076 2011;9(6):2229 463, 464, 563, 618, 647, 1182, 1591, 2907, 2921, 4300 1134, 1167, 1283 Sugar-free chewing gum Sugar-free chewing gum contributes to the maintenance of tooth mineralization The claim may be used only for chewing gum which complies with the conditions of use for the nutrition claim SUGARS FREE as listed in the Annex to Regulation (EC) No 1924/2006. Information shall be given to the consumer that the beneficial effect is obtained with chewing, for at least 20 minutes, after eating or drinking. 2009; 7(9):1271 2011;9(4):2072 2011;9(6):2266 1151, 1154 486, 562, 1181 Sugar-free chewing gum Sugar-free chewing gum contributes to the neutralisation of plaque acids The claim may be used only for chewing gum which complies with the conditions of use for the nutrition claim SUGARS FREE as listed in the Annex to Regulation (EC) No 1924/2006. Information shall be given to the consumer that the beneficial effect is obtained with chewing, for at least 20 minutes, after eating or drinking. 2009; 7(9):1271 2011;6(6):2266 1150 485 Sugar-free chewing gum Sugar-free chewing gum contributes to the reduction of oral dryness The claim may be used only for chewing gum which complies with the conditions of use for the nutrition claim SUGARS FREE as listed in the Annex to Regulation (EC) No 1924/2006. Information shall be given to the consumer that the beneficial effect is obtained with use of the chewing gum whenever the mouth feels dry. 2009; 7(9):1271 1240 Sugar-free chewing gum with carbamide Sugar-free chewing gum with carbamide neutralises plaque acids more effectively than sugar-free chewing gums without carbamide The claim may be used only for chewing gum which complies with the conditions of use for the nutrition claim SUGARS FREE as listed in the Annex to Regulation (EC) No 1924/2006. In order to bear the claim each piece of sugar-free chewing gum should contain at least 20 mg carbamide. Information shall be given to the consumer that gum should be chewed for at least 20 minutes after eating or drinking. 2011;9(4):2071 1153 Thiamine Thiamine contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of thiamine as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1222 21, 24, 28 Thiamine Thiamine contributes to normal functioning of the nervous system The claim may be used only for food which is at least a source of thiamine as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1222 22, 27 Thiamine Thiamine contributes to normal psychological function The claim may be used only for food which is at least a source of thiamine as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1755 205 Thiamine Thiamine contributes to the normal function of the heart The claim may be used only for food which is at least a source of thiamine as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1222 20 Vitamin A Vitamin A contributes to normal iron metabolism The claim may be used only for food which is at least a source of vitamin A as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1221 206 Vitamin A Vitamin A contributes to the maintenance of normal mucous membranes The claim may be used only for food which is at least a source of vitamin A as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1221 2010;8(10):1754 15, 4702 Vitamin A Vitamin A contributes to the maintenance of normal skin The claim may be used only for food which is at least a source of vitamin A as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1221 2010;8(10):1754 15, 17, 4660, 4702 Vitamin A Vitamin A contributes to the maintenance of normal vision The claim may be used only for food which is at least a source of vitamin A as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1221 2010;8(10):1754 16, 4239, 4701 Vitamin A Vitamin A contributes to the normal function of the immune system The claim may be used only for food which is at least a source of vitamin A as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1222 2011;9(4):2021 14, 200, 1462 Vitamin A Vitamin A has a role in the process of cell specialisation The claim may be used only for food which is at least a source of vitamin A as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1221 14 Vitamin B12 Vitamin B12 contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of vitamin B12 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1223 99, 190 Vitamin B12 Vitamin B12 contributes to normal functioning of the nervous system The claim may be used only for food which is at least a source of vitamin B12 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):4114 95, 97, 98, 100, 102, 109 Vitamin B12 Vitamin B12 contributes to normal homocysteine metabolism The claim may be used only for food which is at least a source of vitamin B12 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):4114 96, 103, 106 Vitamin B12 Vitamin B12 contributes to normal psychological function The claim may be used only for food which is at least a source of vitamin B12 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):4114 95, 97, 98, 100, 102, 109 Vitamin B12 Vitamin B12 contributes to normal red blood cell formation The claim may be used only for food which is at least a source of vitamin B12 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1223 92, 101 Vitamin B12 Vitamin B12 contributes to the normal function of the immune system The claim may be used only for food which is at least a source of vitamin B12 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1223 107 Vitamin B12 Vitamin B12 contributes to the reduction of tiredness and fatigue The claim may be used only for food which is at least a source of vitamin B12 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):4114 108 Vitamin B12 Vitamin B12 has a role in the process of cell division The claim may be used only for food which is at least a source of vitamin B12 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1223 2010;8(10):1756 93, 212 Vitamin B6 Vitamin B6 contributes to normal cysteine synthesis The claim may be used only for food which is at least a source of vitamin B6 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1759 4283 Vitamin B6 Vitamin B6 contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of vitamin B6 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1759 75, 214 Vitamin B6 Vitamin B6 contributes to normal functioning of the nervous system The claim may be used only for food which is at least a source of vitamin B6 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1225 66 Vitamin B6 Vitamin B6 contributes to normal homocysteine metabolism The claim may be used only for food which is at least a source of vitamin B6 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1759 73, 76, 199 Vitamin B6 Vitamin B6 contributes to normal protein and glycogen metabolism The claim may be used only for food which is at least a source of vitamin B6 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1225 65, 70, 71 Vitamin B6 Vitamin B6 contributes to normal psychological function The claim may be used only for food which is at least a source of vitamin B6 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1759 77 Vitamin B6 Vitamin B6 contributes to normal red blood cell formation The claim may be used only for food which is at least a source of vitamin B6 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1225 67, 72, 186 Vitamin B6 Vitamin B6 contributes to the normal function of the immune system The claim may be used only for food which is at least a source of vitamin B6 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1225 68 Vitamin B6 Vitamin B6 contributes to the reduction of tiredness and fatigue The claim may be used only for food which is at least a source of vitamin B6 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1759 78 Vitamin B6 Vitamin B6 contributes to the regulation of hormonal activity The claim may be used only for food which is at least a source of vitamin B6 as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1225 69 Vitamin C Vitamin C contributes to maintain the normal function of the immune system during and after intense physical exercise The claim may be used only for food which provides a daily intake of 200 mg vitamin C. In order to bear the claim information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 200 mg in addition to the recommended daily intake of vitamin C. 2009; 7(9):1226 144 Vitamin C Vitamin C contributes to normal collagen formation for the normal function of blood vessels The claim may be used only for food which is at least a source of vitamin C as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1226 130, 131, 149 Vitamin C Vitamin C contributes to normal collagen formation for the normal function of bones The claim may be used only for food which is at least a source of vitamin C as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1226 131, 149 Vitamin C Vitamin C contributes to normal collagen formation for the normal function of cartilage The claim may be used only for food which is at least a source of vitamin C as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1226 131, 149 Vitamin C Vitamin C contributes to normal collagen formation for the normal function of gums The claim may be used only for food which is at least a source of vitamin C as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1226 131, 136, 149 Vitamin C Vitamin C contributes to normal collagen formation for the normal function of skin The claim may be used only for food which is at least a source of vitamin C as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1226 131, 137, 149 Vitamin C Vitamin C contributes to normal collagen formation for the normal function of teeth The claim may be used only for food which is at least a source of vitamin C as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1226 131, 149 Vitamin C Vitamin C contributes to normal energy-yielding metabolism The claim may be used only for food which is at least a source of vitamin C as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1226 2010;8(10):1815 135, 2334, 3196 Vitamin C Vitamin C contributes to normal functioning of the nervous system The claim may be used only for food which is at least a source of vitamin C as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1226 133 Vitamin C Vitamin C contributes to normal psychological function The claim may be used only for food which is at least a source of vitamin C as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1815 140 Vitamin C Vitamin C contributes to the normal function of the immune system The claim may be used only for food which is at least a source of vitamin C as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1226 2010;8(10):1815 134, 4321 Vitamin C Vitamin C contributes to the protection of cells from oxidative stress The claim may be used only for food which is at least a source of vitamin C as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1226 2010;8(10):1815 129, 138, 143, 148, 3331 Vitamin C Vitamin C contributes to the reduction of tiredness and fatigue The claim may be used only for food which is at least a source of vitamin C as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1815 139, 2622 Vitamin C Vitamin C contributes to the regeneration of the reduced form of vitamin E The claim may be used only for food which is at least a source of vitamin C as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1815 202 Vitamin C Vitamin C increases iron absorption The claim may be used only for food which is at least a source of vitamin C as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1226 132, 147 Vitamin D Vitamin D contributes to normal absorption/utilisation of calcium and phosphorus The claim may be used only for food which is at least a source of vitamin D as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1227 152, 157, 215 Vitamin D Vitamin D contributes to normal blood calcium levels The claim may be used only for food which is at least a source of vitamin D as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1227 2011;9(6):2203 152, 157 215 Vitamin D Vitamin D contributes to the maintenance of normal bones The claim may be used only for food which is at least a source of vitamin D as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1227 150, 151, 158, 350 Vitamin D Vitamin D contributes to the maintenance of normal muscle function The claim may be used only for food which is at least a source of vitamin D as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010; 8(2):1468 155 Vitamin D Vitamin D contributes to the maintenance of normal teeth The claim may be used only for food which is at least a source of vitamin D as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1227 151, 158 Vitamin D Vitamin D contributes to the normal function of the immune system The claim may be used only for food which is at least a source of vitamin D as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010; 8(2):1468 154, 159 Vitamin D Vitamin D has a role in the process of cell division The claim may be used only for food which is at least a source of vitamin D as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1227 153 Vitamin E Vitamin E contributes to the protection of cells from oxidative stress The claim may be used only for food which is at least a source of vitamin E as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1816 160, 162, 1947 Vitamin K Vitamin K contributes to normal blood clotting The claim may be used only for food which is at least a source of vitamin K as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7 (9):1228 124, 126 Vitamin K Vitamin K contributes to the maintenance of normal bones The claim may be used only for food which is at least a source of vitamin K as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7 (9):1228 123, 127, 128, 2879 Walnuts Walnuts contribute to the improvement of the elasticity of blood vessels The claim may be used only for food which provides a daily intake of 30 g of walnuts. In order to bear the claim, information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 30 g of walnuts. 2011;9(4):2074 1155, 1157 Water Water contributes to the maintenance of normal physical and cognitive functions In order to bear the claim, information shall be given to the consumer that in order to obtain the claimed effect, at least 2,0 L of water, from all sources, should be consumed per day. The claim may be used only on water complying with Directives 2009/54/EC and/or 98/83/EC 2011;9(4):2075 1102, 1209, 1294, 1331 Water Water contributes to the maintenance of normal regulation of the bodys temperature In order to bear the claim, information shall be given to the consumer that in order to obtain the claimed effect, at least 2,0 L of water, from all sources, should be consumed per day. The claim may be used only on water complying with Directives 2009/54/EC and/or 98/83/EC 2011;9(4):2075 1208 Wheat bran fibre Wheat bran fibre contributes to an acceleration of intestinal transit The claim may be used only for food which is high in that fibre as referred to in the claim HIGH FIBRE as listed in the Annex to Regulation (EC) No 1924/2006. In order to bear the claim information shall be given to the consumer that the claimed effect is obtained with a daily intake of at least 10 g of wheat bran fibre. 2010;8(10):1817 828, 839, 3067, 4699 Wheat bran fibre Wheat bran fibre contributes to an increase in faecal bulk The claim may be used only for food which is high in that fibre as referred to in the claim HIGH FIBRE as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1817 3066 Zinc Zinc contributes to normal acid-base metabolism The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1229 360 Zinc Zinc contributes to normal carbohydrate metabolism The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1819 382 Zinc Zinc contributes to normal cognitive function The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1229 296 Zinc Zinc contributes to normal DNA synthesis The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1819 292, 293, 1759 Zinc Zinc contributes to normal fertility and reproduction The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1229 297, 300 Zinc Zinc contributes to normal macronutrient metabolism The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1819 2890 Zinc Zinc contributes to normal metabolism of fatty acids The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1229 302 Zinc Zinc contributes to normal metabolism of vitamin A The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1229 361 Zinc Zinc contributes to normal protein synthesis The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1819 293, 4293 Zinc Zinc contributes to the maintenance of normal bones The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1229 295, 1756 Zinc Zinc contributes to the maintenance of normal hair The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1819 412 Zinc Zinc contributes to the maintenance of normal nails The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1819 412 Zinc Zinc contributes to the maintenance of normal skin The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1819 293 Zinc Zinc contributes to the maintenance of normal testosterone levels in the blood The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2010;8(10):1819 301 Zinc Zinc contributes to the maintenance of normal vision The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1229 361 Zinc Zinc contributes to the normal function of the immune system The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1229 291, 1757 Zinc Zinc contributes to the protection of cells from oxidative stress The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1229 294, 1758 Zinc Zinc has a role in the process of cell division The claim may be used only for food which is at least a source of zinc as referred to in the claim SOURCE OF [NAME OF VITAMIN/S] AND/OR [NAME OF MINERAL/S] as listed in the Annex to Regulation (EC) No 1924/2006. 2009; 7(9):1229 292, 293, 1759 (1) In the case of D-tagatose and isomaltulose this should read other sugars (2) In the case of D-tagatose and isomaltulose this should read other sugars